Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Unwall International Inc. a Nevada corporation (the "Company") on Form 10-K for the year ended November 30, 2014, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Tesheb Casimir, Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes- Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Tesheb Casimir Tesheb Casimir Principal Executive Office Principal Financial Officer Principal Accounting Officer Date: June 30, 2015
